                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                    3:19-cv-00465-GCM

CALVIN LATIMER,                           )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )
                                          )
NORTH CAROLINA DEPARTMENT                 )                                       ORDER
OF TRANSPORTION,                          )
                                          )
                                          )
                  Defendant.              )
__________________________________________)

         THIS MATTER is before the Court on Plaintiff’s pro se “1. Motion: Restore

Memorandum/Recommendation, 2. Motion: To RE Hear, 3. Motion: For Reconsideration, 4.

Motion: To Review the Dismissal.” [Doc. 7].

         On September 19, 2019, Plaintiff Calvin Latimer (“Plaintiff”) filed a Pro Se Complaint

against Defendant North Carolina Department of Transportation (“DOT”) purporting to state

several claims.1 [Doc. 1]. Plaintiff’s Complaint was dismissed on initial review for failure to

state a claim. [Doc. 4].

         Plaintiff files the pending motion under Rules 59(e) and 60(b) of the Federal Rules of

Civil Procedure. [Doc. 1]. Plaintiff, however, provides literally no grounds in support of his

motion. It is a single page with no text other than the case caption, the motion title, and bare

reference to Rules 59(e) and 60(b). [See id.].




1
 A full recitation of Plaintiff’s claims can be found at Docket Entry No. 4 in this matter and need not be repeated
here.
       Regarding motions to alter or amend a judgment under Rule 59(e), the United States Court

of Appeals for the Fourth Circuit has stated:

       A district court has the discretion to grant a Rule 59(e) motion only in very narrow
       circumstances: “(1) to accommodate an intervening change in controlling law; (2)
       to account for new evidence not available at trial; or (3) to correct a clear error of
       law or to prevent manifest injustice.”

Hill v. Braxton, 277 F.3d 701, 708 (4th Cir. 2002) (quoting Collison v. Int’l Chem. Workers Union,

34 F.3d 233, 236 (4th Cir. 1994)). Furthermore, “Rule 59(e) motions may not be used to make

arguments that could have been made before the judgment was entered.”              Id. Indeed, the

circumstances under which a Rule 59(e) motion may be granted are so limited that

“[c]ommentators observe ‘because of the narrow purposes for which they are intended, Rule 59(e)

motions typically are denied.’” Woodrum v. Thomas Mem’l Hosp. Found., Inc., 186 F.R.D. 350,

351 (S.D. W. Va. 1999) (quoting 11 Charles Alan Wright, Arthur R. Miller & Mary Kay Kane,

FEDERAL PRACTICE AND PROCEDURE § 2810.1 (2d ed. 1995)).

       Plaintiff has no grounds for relief under Rule 59(e), let alone the existence of the limited

circumstances under which a Rule 59(e) motion may be granted.

       Rule 60 of the Federal Rules of Civil Procedure addresses relief from a judgment or

order. Subsection (b) sets forth the grounds for relief (other than clerical mistakes, oversights and

omissions). Subsection (b) allows the court to grant relief from an order or judgment if one of

the six enumerated grounds are shown. See Fed. R. Civ. P. 60(b). Plaintiff, again, has stated no

grounds in support of his single-page motion. [See Doc. 1].

       Because Plaintiff has shown no grounds for relief under Rule 59(e), Rule 60(b), or

otherwise, the Court will deny Plaintiff’s motion.




                                                  2
V.     CONCLUSION

       For the foregoing reasons, the Plaintiff’s motion [Doc. 7] will be denied.

       IT IS THEREFORE ORDERED that:

       Plaintiff’s motion [Doc. 7] is DENIED.

 Signed: November 18, 2019




                                                3
